Swift, Ch. J.
A court cannot, by intendment or construction, fill a blank, or supply a word. They can only decide on the meaning and import of the words made use of. Here the words madfe use of can only import, that the person appearing before the justice of the peace, was the signer *529ami sealer of the deed : they do not import that lie acknowledged it, nor are they equivalent to such word. The certificate, then, cannot be made to contain an acknowledgment of the deed, without supplying the word, or supposing the. blank to he filled with the word “ acknowledged.” As this cannot be done, the certificate was no evidence ; and the deed was properly rejected by the court.
I think, therefore, that anew trial ought not to be granted.
The other Judges were of the same opinion.
New trial not to be granted.